Citation Nr: 9908649	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-34 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from November 1942 
to January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 rating decision of a regional office (RO) 
of the Department of Veterans Affairs (VA).  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder.

A hearing was held at the RO in September 1998 before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.


REMAND

Service connection for a right knee disorder was denied by 
the RO in July 1980, and the veteran was notified of that 
determination by letter dated July 23, 1980.  The issue was 
readjudicated by the RO in November 1980 based on additional 
evidence submitted by the veteran.  A copy of the letter from 
the RO to the veteran, following the November 1980 rating 
action, is not in the claims folder.  In October 1988 the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a right knee disorder.  He was notified of 
that decision and of his right to appeal by letter dated in 
November 1988.  Inasmuch as a timely notice of disagreement 
was not received following the October 1988 rating decision, 
that rating decision and the prior rating decisions are 
considered to have become final.

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that, once a denial of service connection has become 
final, the claim cannot subsequently be reopened unless new 
and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 3d. 1356 (1998).  Inasmuch as the June 1996 
Statement of the Case (SOC) furnished by the RO to the 
veteran and his representative was based, in part, on the 
standard which was struck down in Hodge, supra, a remand is 
warranted to allow the RO to apply the standards set forth 
therein.  The Board notes that the June 1996 SOC applied the 
correct standard of review at the time it was issued, because 
the Hodge case was not decided by the United States Court of 
Appeals for the Federal Circuit until September 16, 1998.  
However, this fact does not change the requirement that this 
case be remanded.

At his personal hearing, the veteran provided testimony 
indicating that he had received treatment for a right knee 
disorder at a VA medical facility at Castle Point during 
1997.  A review of the claims folder shows that the veteran 
was most recently treated by VA in December 1996.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions;


1.  Any VA medical records relating to 
treatment of the veteran's right knee 
disability since December 1996 should be 
secured for inclusion in the record.

2.  After the above development has been 
completed, the RO should review the 
record and readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a right knee 
disorder.  The RO is directed to make a 
decision on the issue based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to obtain clarifying information, to comply with a 
precedent decision of the Court, and to ensure due process of 
law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

